UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6821


FRANCIS BROOKS,

                     Plaintiff - Appellant,

              v.

UNITED STATES OF AMERICA; GERRI LEVISTER, Warden; S.
HOLLEMBAEK, Warden; DERICK PHILIP, Medical Doctor; TERRY
KILPATRICK; C. DUCHESNE, Medical Doctor; JANELLE WILLIAMS,
Psychiatrist,

                     Defendants - Appellees,

              and

ALEX SEDA, Medical Doctor; JOHN DOES 1-100,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, Chief District Judge. (5:16-ct-03166-BO)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Francis Brooks, Appellant Pro Se. Rudy E. Renfer, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Francis Brooks appeals the district court’s order denying relief on his complaint

filed pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b)(1), 2671-2680 (2012),

and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. See Brooks v. United States, No. 5:16-ct-03166-

BO (E.D.N.C. Nov. 9, 2017, July 20, 2018 & May 30, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3